Citation Nr: 0724788	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, status post medial meniscectomy with 
degenerative arthritis, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision of the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the 20 percent evaluation for 
residuals of a right knee injury, status post medial 
meniscectomy with degenerative arthritis, and denied service 
connection for post-traumatic stress disorder (PTSD).  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in January 2005, the 
veteran indicated that she wanted to have a local hearing 
before a Decision Review Officer (DRO).  The veteran was 
scheduled for a hearing in May 2005; however, the veteran 
failed to appear.  The veteran was rescheduled for the 
hearing in September 2005, but the veteran asked to postpone.  
Another hearing was scheduled for June 2006, but the letter 
advising the veteran of that hearing was returned as 
undeliverable.  After obtaining a correct address from the 
representative, the veteran was advised by letter that her 
requested was scheduled in September 2006.  However, the 
veteran failed to report for that hearing.  The veteran has 
not provided an explanation for her failure to report, nor 
has she requested another opportunity to appeal.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
veteran's service-connected residuals of a right knee injury, 
status post medial meniscectomy with degenerative arthritis, 
is characterized by subjective complaints of instability and 
some slight limitation of motion with objective evidence of 
painful motion, but not by objective findings of recurrent 
subluxation or lateral instability.  

2.  The veteran's claimed in-service stressor of sexual 
assault has not been corroborated by credible supporting 
evidence.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of the 20 
percent assigned for residuals of a right knee injury, based 
on subluxation or instability, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 5257 (2006).  

2.  The criteria for entitlement to a separate disability 
rating of 10 percent for limitation of motion due to the 
residuals of a right knee injury, status post medial 
meniscectomy with degenerative arthritis have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5010, 5257 
(2006).

3.  Post-traumatic stress disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision   

A.  Residuals of a Right Knee Injury, Status Post Medial 
Meniscectomy with Degenerative Arthritis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

By way of procedural background, service connection for 
residuals of a right knee injury, status post medial 
meniscectomy was granted in a June 1984 rating decision.  A 
10 percent evaluation was assigned, effective December 1983 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In February 
1991, the RO increased the veteran's evaluation for residuals 
of a right knee injury, status post medial meniscectomy with 
degenerative arthritis to 20 percent disabling, effective 
October 1990 under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
and the February 2004 rating decision, continued the 20 
percent evaluation.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran injured her right knee in service while walking 
down a muddy embankment in 1989.  Total knee reconstruction 
was performed in 1983 after she incurred a subsequent knee 
injury due to a motorcycle accident, and right medial 
meniscetomy was performed in March 1992.  The veteran states 
that her right knee disability warrants a higher evaluation 
in excess of the current 20 percent evaluation.  

In September 2003, the veteran underwent a VA examination for 
her right knee disability.  During the examination, the 
veteran complained of chronic pain, stiffness, fatigability, 
and lack of endurance of the right knee.  She admitted to 
taking Ibuprofen for relief, and uses no crutches, braces, or 
cane for mobility.  The veteran explained that she has a 
great deal of difficulty climbing stairs, and cannot run, 
ride a bike, kneel, or swim.  She further added that she can 
only walk approximately 100 yards before she experiences 
discomfort in her right knee, and admitted to increased pain 
and a marked limp after prolonged sitting when the right knee 
is flexed.  The veteran informed the examiner that as a 
counselor with troubled children, she has difficulty in 
physically restraining the children, and because of her right 
knee disability, her coworkers must perform this difficult 
task on her behalf.  

Physical examination of the right knee showed well healed 
surgical scars on the medial, anterior, and lateral aspects 
of the knee, with no tenderness over those aspects of the 
knee.  The examiner noted the veteran walked with a mild 
limp, favoring her right knee; however, the right knee 
demonstrated no instability and the McMurray test was 
negative.  Range of motion of the right knee was extension to 
zero degrees, flexion to 126 degrees with terminal pain, 
while repetitive motion caused no change in the range of 
motion.  The examiner diagnosed the veteran with degenerative 
arthritis of the right knee.  

In July 2006, the veteran was afforded a second VA 
examination for her right knee disability.  The veteran 
informed the examiner that she injured her right knee in a 
motorcycle accident in April 1983, and since the accident, 
her symptoms have progressively worsened.  The veteran stated 
that she treats her right knee ailments with Tylenol #3, and 
uses a cane intermittently for walking; however, she noted 
that she is only able to stand fifteen to thirty minutes and 
walk approximately 400 yards with the cane.  The veteran 
denied any deformity, effusion, giving way of the right knee, 
or experiencing episodes of dislocation or subluxation, but 
admitted to having instability, pain, stiffness, weakness, 
locking, and moderate weekly flare-ups of the right knee.  

Upon physical examination of the veteran, the examiner 
described the veteran's gait as antalgic with poor 
propulsion, with no evidence of abnormal weight bearing.  No 
crepitation, instability, effusion, locking, or dislocation 
was exhibited; however, the examiner noted weakness, 
tenderness, and painful movement of the right knee.  The 
Apleys compression test yielded mild to moderate positive 
results, and the examiner indicated that the right knee had 
abnormal tracking, subpatellar tenderness, and meniscus 
abnormality.  Range of motion testing revealed active flexion 
to 110 degrees and passive range of motion to 115 degrees, 
with pain beginning at 110 degrees.  The examiner noted no 
additional limitation of motion on repetitive use.  X-rays of 
the right knee reflected status post ligamentous repair with 
multicomparment degenerative joint disease.  The examiner 
diagnosed the veteran with chronic strain/sprain of the right 
knee with limited motion, chondromalacia patella, and 
multicompartmental degenerative joint disease.  

VA outpatient treatment records from June 2003 to June 2006 
reflect no complaints or treatment for the veteran's right 
knee disability.  

As stated previously, the veteran's right knee disability has 
been rated by the RO as 20 percent disabling under DC 5257.  
Under this code, recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 30 percent rating if severe.  The Board 
observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just," under 38 C.F.R. § 4.6.  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Arthritis due to trauma is rated as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006).

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent based upon lateral 
instability or subluxation under Diagnostic Code 5257.  
Specifically, the evidence does not support the contention 
that the veteran has severe recurrent subluxation or 
instability of the right knee.  As previously stated, both VA 
examiners stated that the veteran's right knee exhibited no 
instability, and the July 2006 VA examiner further added that 
the veteran experienced no locking or dislocation of the 
right knee.  Furthermore, the veteran admitted during the 
July 2006 VA examination that she did not have any 
instability, effusion, locking, or dislocation of the right 
knee.  Such clinical findings establish that the veteran does 
not, in fact, have recurrent subluxations or lateral 
instability in the knee.  Thus, the Board finds that the 
veteran's service-connected right knee disability would not 
warrant a 20 percent rating and certainly no more than the 20 
percent rating currently assigned.  Although the Board has 
considered her subjective complaints of instability, the 
Board finds that those complaints are adequately compensated 
by the 20 percent rating under Diagnostic Code 5257 in light 
of the absence of objective findings.

The Board notes that VA's General Counsel has advised that a 
claimant who has arthritis and instability of the knee may be 
rated separately, without pyramiding under 38 C.F.R. § 4.14.  
See VAOPGCPREC 23-97.  During the September 2003 VA 
examination, the veteran demonstrated flexion to 126 degrees 
and zero degrees of extension with terminal pain, and no 
change of motion on repetitive use.  In July 2006, the 
veteran's right knee flexion was limited to 110 degrees upon 
active motion and 115 degrees upon passive motion, with pain 
beginning at 110 degrees.  As such, while the veteran's right 
knee exhibits some limitation of motion, it is not sufficient 
to warrant a noncompensable rating under Diagnostic Codes 
5260 and 5261.

However, as noted, under Diagnostic Code 5003, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion if that limitation of motion is objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In this case, the 
veteran is shown to have slight limitation of motion 
accompanied by objective evidence of painful motion.  Thus, a 
separate 10 percent is warranted under the criteria of 
Diagnostic Code 5010.

The Board has also considered whether an increased rating may 
be available based on functional loss due to pain under 38 
C.F.R. § 4.40, functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, or suprapainful motion under 38 C.F.R. § 4.59  
However, while there is evidence of functional loss due to 
painful motion and weakness, the Board believes that the 
separate 10 percent rating assigned above adequately 
compensates the veteran for the level of impairment 
demonstrated given the absence of a large quantifiable 
diminution in range of motion.  Therefore, the assignment of 
a schedular evaluation in excess of 20 percent under 
Diagnostic Code 5257 and 10 percent under Diagnostic Code 
5010 is not warranted on the basis of 38 C.F.R. § 4.59.

The Board has also considered whether the veteran's service-
connected right knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  As previously stated, 
the Board notes that the veteran demonstrated flexion to 126 
and 110 degrees, during both VA examinations, with normal 
extension in September 2003.  Thus, she does not have 
ankylosis or compensably disabling limitation of flexion or 
extension associated with her right knee.  In addition, as 
noted previously, the veteran's ligaments are shown to be 
stable.  Moreover, there is no evidence showing she has ever 
been diagnosed with the impairment of the tibula and fibula 
or genu recurvatum or has had removal of the semilunar 
cartilage.  Therefore, Diagnostic Codes 5256, 5259, 5260, 
5261, 5262, and 5263 do not assist the veteran in obtaining a 
higher evaluation.  With regard to Diagnostic Code 5258, 
there is no evidence of any recurrent dislocation of the 
semilunar cartilage and no evidence of locking or effusion.  
Therefore, rating under this code would also be 
inappropriate. 

The veteran is competent to report her symptoms; however, to 
the extent that she has asserted she warrants more than a 20 
percent evaluation for her right knee disability under 
Diagnostic Code 5257, the objective clinical findings do not 
establish a basis for a higher evaluation.  However, the 
evidence does support the assignment of a separate 10 
percent, but no more, under Diagnostic Code 5003.  To this 
extent, the benefit sought on appeal is granted.  

B.  Post-Traumatic Stress Disorder (PTSD)

The veteran asserts that service connection is warranted for 
her PTSD due to a sexual assault during her active military 
service.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  Furthermore, if the veteran did not 
engage in combat with the enemy, or if the claimed stressors 
are not related to combat, then the veteran's testimony alone 
is not sufficient to establish the occurrence of the claimed 
stressors, and that testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the veteran's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran was not engaged in combat, corroborative evidence of 
his claimed in-service stressors must be introduced.  

In this case, the veteran contends that her noncombat-related 
stressor caused her PTSD.  Specifically, she asserts in her 
March 2004 personal statement that she was raped by another 
soldier in March 1983, near the barracks.  As the veteran's 
claimed stressor does not involve being engaged in combat 
with the enemy, her lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  To that end, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Since the veteran's claimed stressor alleges trauma of a 
sexual nature, the Board notes that in Patton v. West, 12 
Vet. App. 272, 278 (1999), the Court specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) provides that if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) (3).  

The veteran has offered no competent corroborating evidence 
of her claimed stressor.  Although she submitted a stressor 
statement in March 2004 outlining the stressor event 
discussed above, she failed to respond to the duty to assist 
letter sent by the RO in July 2003, which notified her of the 
possibility of corroborating her claimed stressor through the 
alternate forms of evidence listed in 38 C.F.R. § 3.304 (f) 
(2), and requested that she provide additional identifying 
information to assist the RO in confirming the veteran's 
claimed stressor, either through her own statements or by 
completing the attached PTSD questionnaire.  As such, VA has 
reasonably exhausted its duties to assist the veteran in 
corroborating her verified stressor.  While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. 
App. 406 (1991).  The Court has held that the factual data 
required by VA to provide a successful search of records to 
confirm a stressor, such as names, dates, and places, "are 
straightforward facts and do not place an impossible or 
onerous task on the appellant.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Id.

As noted above, under 38 C.F.R. § 3.304(f), statements from 
family members, roommates, fellow service members, or clergy 
can be used in corroborating an in-service stressor due to 
personal assault for the purposes of establishing service 
connection.  The veteran reported in her March 2004 stressor 
statement that she did not report the rape to the 
authorities, and there is no mention in her statement that 
she ever told anyone about the alleged incident in March 
1983; accordingly, the Board concludes that the veteran was 
unable to obtain statements attesting to her claimed stressor 
events from roommates, fellow service members, or clergy who 
she had known while in service.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
occurred; and, a link established by medical evidence, 
between current symptoms and an in-service stressor.  
Although the medical evidence of record reflects a diagnosis 
of PTSD and a September 2004 medical statement from a VA 
staff psychologist attributes the veteran's PTSD to her rape 
experience in the military, the current diagnosis is based on 
the unverified stressor event claimed by the veteran.  As 
such, because the diagnosis rests on a stressor which has not 
been verified, it fails to satisfy the criteria noted above 
for a valid PTSD diagnosis for VA purposes.  See 38 C.F.R. § 
3.304(f).

The Board notes in passing that the veteran has also related 
her PTSD to a motorcycle accident that occurred in service.  
However, while there is evidence verifying that the 
motorcycle accident did occur, there is no medical evidence 
suggesting that she has PTSD related to that event.  In 
particular, the Board notes that the only diagnoses of PTSD 
of record relate that diagnosis to the claimed sexual assault 
or to childhood abuse, and there is no competent medical 
evidence suggesting that it is related to the motorcycle 
accident.  Thus, the criteria of 38 C.F.R. § 3.304(f) are 
still not met with respect to that contention.

Since a valid diagnosis of PTSD based upon a verified 
stressor is not of record, the preponderance of the evidence 
is against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2003 and February 2005 letters sent to 
the veteran.  In the July 2003 letter, the veteran was 
informed that the evidence necessary to substantiate the 
claim for an increased evaluation would be evidence showing 
that her disability is worse than the current evaluation 
contemplates.  In the February 2005 letter, VA informed the 
veteran that in order to substantiate a claim for service 
connection, the evidence needed to show she had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post-service disability and the disease or 
injury in service, which was usually shown by medical records 
or medical opinions.

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, in the letter, VA 
informed her it had a duty to obtain records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that she 
could obtain private records herself and submit them to VA.  
Finally, the veteran was informed that she should submit any 
evidence in her possession that pertained to the claims.

During the pendency of the appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current claim, VA has obtained the veteran's service 
medical records, VA outpatient treatment records from April 
1989 to June 2006, and private treatment records dated 
February 1992 to April 1992.  VA attempted to obtain the 
veteran's service personal records from the National 
Personnel Records Center and the Department of Military 
Affairs in Santa Fe, New Mexico.  The National Personnel 
Records Center (NPRC) responded in April 2006, that it could 
not locate the records and have exhausted all possible 
avenues.  The NPRC stated that "further attempts are futile 
and that, based on these facts, the record[s] [are] not 
available."  VA provided the veteran with an examination in 
connection with her claim for an increased rating for her 
service-connected right knee disability.

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for post-traumatic stress disorder (PTSD), the Board finds 
that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claim.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the veteran's 
disability may be associated with her active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
veteran has not brought forth evidence corroborating the 
occurrence of the claimed in-service stressor of a sexual 
assault, or of medical evidence relating her PTSD to the in-
service motorcycle accident.  The RO informed the veteran 
that she would need evidence of a relationship between her 
disability and a verified in-service stressor, and the 
veteran has not provided such evidence or indicated where 
such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, in this case, there 
is no competent evidence of a relationship between her 
disability and a verified in-service stressor.   See Wells, 
supra; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  




ORDER

Entitlement to an increased rating under Diagnostic Code 5257 
for residuals of a right knee injury, status post medial 
meniscectomy with degenerative arthritis is denied.  

Entitlement to a separate 10 percent rating for residuals of 
a right knee injury, status post medial meniscectomy with 
degenerative arthritis under Diagnostic Code 5003 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


